DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 12 are objected to because of the following informalities:  
Claim 6, lines 6 – 7 recites the limitation “being dimension such” which should be changed to “being dimensioned such”.  
Claim 12, lines 6 – 7 recites the limitation “being dimension such” which should be changed to “being dimensioned such”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3, 7, 9, 13 – 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saitou (WO 2007/080677 A1) in view of Baumann et al. (US 2008/0157547 A1).
For claim 1, Saitou discloses a vehicle front-end assembly 3 comprising
[a vehicle frame 4 having a first front side member 11 with a front-end portion] (fig. 3, page 3, paragraph [0024]);
a first tow hook 8 [attached to a downward facing surface of the first front side member] (indirect attachment via the via bracket 6, first support piece 31, second support piece 32); and
an underrun protector having a main section 5, [the underrun protector overlaying a portion of the first tow hook] (fig. 3, wherein a portion of the underrun protector overlays a portion of the first tow hook in a vertical direction) and [attached to the downward facing surface of the first front side member] (the underrun protector is indirectly attached to the downward facing surface via the bracket 6, a first support piece 31, a second support piece 32) [such that the main section covers a central forward area of an underside of the vehicle] (fig. 3, page 3, paragraph [0023], the front underrun protector 5 that is disposed in front of the vehicle body frame 4 and extends in the vehicle width direction), but does not explicitly disclose
the underrun protector is a skid plate; and
a first attachment flange extending from a first lateral side of the main section, the first attachment flange overlaying a portion of the first tow hook.
Baumann et al. discloses a motor vehicle (page 3, paragraph [0045]) comprising: 
a front side member 41 with a front-end portion 44, 47, 48, 49;

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the skid plate and subsequent attachment members as taught by Baumann et al. with the front-end assembly of Saitou to allow for improved protection of the underside of the vehicle reducing overall possible damage to the frame and entry of debris, thus reducing overall maintenance costs.  The modification above would read upon the required claim language “the first attachment flange overlaying a portion of the first tow hook and attached to the downward feeing surface of the first front side member such that the main section covers a central forward area of an underside of the vehicle” in view of figs. 3 of Saitou and Baumann et al.
For claim 3, Saitou modified as above discloses the vehicle front-end assembly wherein
[the first tow hook has a forward portion 59 and a rearward portion 60] (pages 7 and 8, paragraph [0040]), [the forward portion having a tow hook receiving opening defined therein] (fig. 3), and [the rearward portion having a forward opening (bolt insertion hole) and a rearward opening (bolt insertion hole)] (fig. 3, pages 7 and 8, paragraph [0040]), [the forward opening and the rearward opening being spaced, apart from one another by a first distance] (fig. 3).
For claim 7, Saito discloses a vehicle front-end assembly 3 comprising
a vehicle frame 4 having a first front side member 11 and a second front side member 11 [laterally spaced apart from, one another] (page 3, paragraph [0024]), [each of the first and second front side members having a corresponding front-end portion] (fig. 3);

a skid plate having a main section, a first attachment flange extending from a first lateral side of the main section and a second attachment flange extending from a second lateral side of the main section, the first attachment flange overlaying a portion of the first tow hook and attached to the downward facing surface of the first, front side member, and
the second attachment flange overlaying a portion of the second tow hook and attached to the downward feeing surface of the second front side member such that the main section covers a forward area of an underside of the vehicle,
Baumann et al. discloses a motor vehicle (page 3, paragraph [0045]) comprising: 
a front side member 41 with a front-end portion 44, 47, 48, 49;
a skid plate 42 having a main section 56, [a first attachment flange extending from a first lateral side of the main section] (fig. 3, portion extending vertically upwards from the bottom portion of the main section).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the skid plate and subsequent attachment as taught by Baumann et al. in place of the underrun protector of Saitou to allow for improved protection of the underside of the vehicle reducing overall possible damage to the frame and entry of debris, thus reducing overall maintenance costs.  Additionally, it would have been 
For claim 9, Saitou modified as above discloses the vehicle front-end assembly wherein
[each of the first tow hook and the second tow hook has a forward portion 59 and a rearward portion 60] (pages 7 and 8, paragraph [0040]), [each of the forward portions having a tow hook receiving opening defined, therein] (fig. 3), and [each of the rearward portions having a forward opening (bolt insertion hole)and a rearward opening (bolt insertion hole), [the forward opening and the rearward opening being spaced, apart from one another by a first distance] (fig. 3).
For claim 13, Saitou modified as above discloses the vehicle front-end assembly [wherein the main section of the skid plate extends from the first attachment flange to the second attachment flange] (in view of the modification above, as best understood in fig. 3 of Baumann et al., wherein the flange is shown to be attached to the plate 56, therefore, the flange on the opposing side would be attached to the plate).
For claim 14, Saitou modified as above discloses the vehicle front-end assembly wherein
[the first front side member and the second front side member are spaced apart from one another by a second distance (page 3, paragraph [0024], the distance being dictated by the connection to the cross member), and

	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first attachment flange and the second attachment flange to be a certain distance apart, so as to achieve an optimal spacing and connection points for the skid plate, since it has been held that where routine testing and general experimental conditions are present, discovering the relative dimensions until the desired effect is achieved involves only routine skill in the art.  See, In re Gardner v TEC Syst., Inc. 220 USPQ 777. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
For claim 15, Saitou modified as above discloses the vehicle front-end assembly wherein
[the main section includes a first part and a second part that are angularly offset from one another by an obtuse angle] (fig. 3 of Baumann, wherein the front end 58 and rear end 57 are angularly offset by an obtuse angle).
For claim 16, Saitou modified as above discloses the vehicle front-end assembly wherein
[the first part of the main section is located forward of the second part, with the first part extending upward from the second part in a vehicle forward direction] (fig. 3 of Baumann, wherein the front end 58 is located forward of the rear end 57 and extends upwards in a vehicle direction).

[the second part of the: main section of the skid plate includes at least one rib that extends in a vehicle longitudinal direction] (fig. 9 of Baumann, page 5, paragraph [0069], an alternative embodiment shows a skid plate comprising ribs (portions extending upward)).
For claim 19, Saitou modified as above discloses the vehicle front-end assembly wherein
[the first part of the main section is substantially planar] (fig. 3 of Baumann, wherein a portion of the first part is substantially planar).
For claim 20, Saitou modified as above discloses the vehicle front-end assembly wherein
[the first attachment flange extends upward from the first lateral side of the second part of the main section and the second attachment flange extends upward from the second lateral side of the second part of the main section] (fig. 3 of Baumann, wherein the flange is shown to extend upward from both the first and second parts of the main section, therefore, the opposing flange would extend similarly).

Allowable Subject Matter
Claims 2, 4 – 6, 8, 10 – 12, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose the hook(s) is sandwiched between the downward facing surface of the front side member and the first attachment flange; the first attachment flange includes a slot defined along a rearward edge and a forward opening, the slot and the forward opening of the first attachment flange being spaced apart from one another by the first distance; or the second .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20200070603, US-20200070602, US-20040090041, US-20090179401, US-6161867, US-10131193 – describes a vehicle comprising a tow hook
US-20100143695, US8366170, KR-20130114913 – describes a vehicle comprising a skid plate
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576.  The examiner can normally be reached on 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/JACOB D KNUTSON/Primary Examiner, Art Unit 3611